Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action 
Claims 1-20 are pending and are being considered.
Claims 1-4, 6-13 and 15-19 have been amended.
The specification filed on 06/24/2022 with respect to change in the title is accepted.
is being considered by the examiner.

Response to 103 
	Applicants arguments filled on 06/24/2022 have been fully considered and are partially persuasive. In response to applicants arguments on page 9 of remarks that none of the cited reference teach the limitation below. 
a.	accessing, by a computing system including at least one hardware processor, input data to be processed by an encrypted neural network (NN) model executing on the computing system, wherein a fully homomorphic (FHE) public key is used to encrypt parameters of a trained neural network to generate the encrypted NN model 
	The applicant argues that Gilad (i.e. primary reference) fails to teach encrypting the access to NN model is not equivalent to encrypting the NN model itself as claimed. The examiner acknowledges applicants point of view but respectfully disagrees because Gilad on [0056-0057] explicitly teaches encrypting the neural network comprises encrypting access to the neural network based on an encryption scheme. The neural network can be encrypted using public key cryptographic homomorphic encryption scheme. See on [0020-0021 and 0030] wherein neural network comprising plurality of layers and weight (i.e. equivalent to parameter, therefore encrypting neural network is equivalent to encrypted parameters of neural network). In other words, Gilad teaches encrypting access to neural network is equivalent to encrypting the NN model itself as argued by the applicant. See also on [0060] teaches neural network component (e.g., tenant neural network component 850) can be secured using an encryption mechanism. By way of example, access to the tenant neural network component 850 can be encrypted at the client component 810 using the encryption component 814. The encryption component 814 can use a public key.
	b.	encrypting, by the computing system, the input data using the FHE public key associated with the encrypted NN model to generate encrypted input data.
	The applicant argues that since Gilad does not teach encrypting the NN model, therefore Gilad can not teach encrypting the input data using FHE public key. The examiner acknowledges applicants point of view but respectfully disagrees because Gilad teaches encrypting the NN model using FHE public key as explained above. Gilad further on [0067 and 0070] teaches the user data can be encrypted using a homomorphic encryption scheme that supports performing neural network computations on the encrypted data. The encrypted user data can further be encrypted for secured access to the neural network. The neural network access encryption may be a public cryptography encryption that comprises a public key. At 944, the encrypted data is communicated with the public key.
	c.	processing, by the computing system, the encrypted input data to generate an encrypted inference output, using the encrypted NN model, for each layer of a plurality of layers of the encrypted NN model.
	The applicant argues that since Gilad does not teach encrypting the NN model therefor Gilad can not teach processing…..encrypted input data using the encrypted NN model. The examiner acknowledges applicants point of view but respectfully disagrees because Gilad on [0045-0047] teaches the encrypted data (i.e. encrypted input data) is encrypted with an encryption scheme such as fully homomorphic encryption using public key  that allows for computations on the ciphertext to generate encrypted results data (i.e. encrypted inference output as the data is double encrypted at the neural network to generated encrypted result) using encrypted neural network having plurality of layers and computation is performed for each layer of the neural network (i.e. see [0031-0033]). The method further includes performing neural network computations on the encrypted data. Further teaches selecting a neural network having a plurality of interconnected nodes including an input layer and output layer, and training the neural network to produce encrypted neural network results based on encrypted data.
	d.	computing an encrypted weighted sum using the encrypted parameters of the encrypted NN model and a previous encrypted layer, the encrypted parameters comprising at least an encrypted weight and an encrypted bias.
	The applicant on page 10 of remarks argues that Chabanne (i.e. secondary reference) fails to teach above limitation because 1) Chabanne does not teach encrypting NN model. 2) Chabanne does not teach encrypted weighted sum based on encrypted parameter. The examiner acknowledges applicants point view but respectfully disagrees because 1) Chabanne was not cited to teach encrypted NN model because Gilad already discloses the concept as explained above, therefore Chabanne does not have to teach encrypting neural network. 2) Chabanne was only cited teach computing weighted sum using parameter such as weight and bias along with result of previous layer. See Chabanne on [page 4 Col 2 para 5] teaches the weight on the connection between the j-th neuron of the (l-1)-th layer and the k-th neuron of the (l-1)-th layer is denoted by 
    PNG
    media_image1.png
    44
    49
    media_image1.png
    Greyscale
  wherein w is weight at the l-th layer the sum of the weight at the layer is calculated as  
    PNG
    media_image2.png
    45
    214
    media_image2.png
    Greyscale
), wherein β is bias at the l-th layer. Hence the weighted sum equals 
    PNG
    media_image3.png
    47
    48
    media_image3.png
    Greyscale
 and is calculated as weight of each neuron of the layer added with bias of each neuron at the layer.
	Rotem is cited to overcome the deficiency of Gilad and Chabanne of encrypted parameters comprising at least an encrypted weight and an encrypted bias. See Rotem on [Col 7 line 20-25] teaches the systems described herein may encrypt matrices that represents weight, biases and filters of neural network.

Rest of applicant’s arguments regarding dependent claims are moot in view of new grounds of rejection. The argument does not apply to the current art being used.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over GILAD-BACHRACH et al (hereinafter Gilad) (WO2016118206) in view of Chabanne et al (hereinafter Chabanne) (Privacy-preserving classification on deep neural network i.e. provided in IDS) and further in view of Rotem et al (hereinafter Rotem) (US 10719613).

Regarding claim 1 Gilad teaches A computer-implemented method comprising: (Gilad on [0003] teaches system and method for performing neural network computation);
accessing, by a computing system including at least one hardware processor, input data to be processed by an encrypted neural network (NN) model executing on the computing system, wherein a fully homomorphic (FHE) public key is used to encrypt parameters of a trained neural network to generate the encrypted NN model (Gilad Fig 1 block 130, 140 and text on [0023 and 0028] teaches a neural network 140 executing on a cloud computing platform 130 (i.e. computing system with processor [0076]) for receiving image data 120 or input data from user to be processed by the neural network. See on [0057] teaches encrypting the neural network comprises encrypting access to the neural network based on an encryption scheme. The neural network can be encrypted using public key cryptography);
encrypting, by the computing system, the input data using the FHE public key associated with the encrypted NN model to generate encrypted input data (Gilad on [0067 and 0070] teaches encrypting the data using fully homomorphic encryption sachem based on public key (i.e. the data at cloud computing component and client component is encrypted using FHE public key));
processing, by the computing system, the encrypted input data to generate an encrypted inference output, using the encrypted NN model, for each layer of a plurality of layers of the encrypted NN model, by performing operations comprising: (Gilad Fig 9 and text on [0045-0047] teaches the encrypted data (i.e. encrypted input data) is encrypted with an encryption scheme such as fully homomorphic encryption using public key  that allows for computations on the ciphertext to generate encrypted results data (i.e. encrypted inference output as the data is double encrypted at the neural network to generated encrypted result) using encrypted neural network having plurality of layers and computation is performed for each layer of the neural network (i.e. see [0031-0033]). The method further includes performing neural network computations on the encrypted data. The neural network computations are performed using approximations of neural network functions to generate encrypted neural network results data from encrypted data. The method also includes generating encrypted neural network results data using the approximations of neural network functions);
approximating an activation function for the layer of the encrypted NN model into a polynomial (Gilad on [0035-0037 and 41-44] teaches approximating sigmoid function for the degree (i.e. low or high degree polynomial) into a polynomial);
and computing the approximated activation function on the encrypted weighted sum to generate an encrypted layer (Gilad on [0031-0032] teaches computing encrypted layer based on encryption scheme as 
    PNG
    media_image4.png
    62
    212
    media_image4.png
    Greyscale
where Zj is jth unit in the upper layer to compute the encrypted layer Zj a weighted sum 
    PNG
    media_image5.png
    58
    123
    media_image5.png
    Greyscale
 is fed into activation function (i.e. applying activation function));
and sending, the generated encrypted inference output to a server system for decryption (Gilad on [0071] teaches the cloud neural network component 930 and the tenant neural network component 940 can communicate the encrypted results data to the cloud computing platform that facilitates forwarding, at 962, the encrypted results data. At 964, the client component (i.e. server in view of [0053 and 0076] a client component can be computing device which may be a server) can receive the encrypted results data and decrypt the data based on the encryption scheme).
	Although Gilad teaches encrypting neural network which comprises weight and layer inherently encrypted and computing weighted sum based on calculating weight at each layer of the neural network (i.e. See Gilad on [0031]), but fails to explicitly teach computing an encrypted weighted sum using encrypted parameters and a previous encrypted layer, the encrypted parameters comprising at least an encrypted weight and an encrypted bias, however Chabanne from analogous art teaches computing [[an encrypted]] weighted sum using [[the encrypted ]] parameters of the encrypted NN model and a previous [[encrypted ]]layer, the [[encrypted]] parameters comprising at least an [[encrypted]] weight and an [[encrypted]] bias ( Chabanne on [page 4 Col 2 para 5] teaches the weight on the connection between the j-th neuron of the (l-1)-th layer and the k-th neuron of the (l-1)-th layer is denoted by 
    PNG
    media_image1.png
    44
    49
    media_image1.png
    Greyscale
  wherein w is weight at the l-th layer the sum of the weight at the layer is calculated as  
    PNG
    media_image2.png
    45
    214
    media_image2.png
    Greyscale
), wherein β is bias at the l-th layer. Hence the weighted sum equals 
    PNG
    media_image3.png
    47
    48
    media_image3.png
    Greyscale
 and is calculated as weight of each neuron of the layer added with bias of each neuron at the layer).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Chabanne into the teaching of Gilad by computing weight sum based on weight at each layer and bias of the layer. One would be motivated to do so in order to improve the overall efficiency of neural network model using convolutional layer when computing weight at each layer of neural network and adding one bias (Chabanne on [page 2 col 1 para 2]).

The combination fails to explicitly teach the encrypted parameters comprising at least an encrypted weight and an encrypted bias, however Rotem from analogous art teaches the encrypted parameters comprising at least an encrypted weight and an encrypted bias (Rotem on [Col 7 line 20-25] teaches the systems described herein may encrypt matrices that represents weight, biases and filters of neural network).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Rotem into the combined teaching of Gilad and Chabanne by encrypting weight and bias. One would be motivated to do so in order to improve the overall security of neural networking by protecting the weight and bias at each layer of the neural network from interception by the attacker since the weights are encrypted and may not be able to gain access to the weight metrics by reverse engineering it (Rotem on [Col 1 line 20-30]).

Regarding claim 10 Gilad teaches A system comprising (Gilad on [0003] teaches system and method for performing neural network computation);
 a memory that stores instructions; and 32Atty. Dkt. No. 2058.CO1IUS1Client Ref. No. 180204US01one or more processors configured by the instructions to perform operations comprising: (Gilad on [0052 and 0067] teaches memory storing instructions executed by a processor of a system);
accessing input data to be processed by an encrypted neural network (NN) model executing on the computing system, wherein a fully homomorphic (FHE) public key is used to encrypt parameters of a trained neural network to generate the encrypted NN model (Gilad Fig 1 block 130, 140 and text on [0023 and 0028] teaches a neural network 140 executing on a cloud computing platform 130 (i.e. computing system with processor [0076]) for receiving image data 120 or input data from user to be processed by the neural network. See on [0057] teaches encrypting the neural network comprises encrypting access to the neural network based on an encryption scheme. The neural network can be encrypted using public key cryptography);
encrypting the input data using the FHE public key associated with the encrypted NN model to generate encrypted input data (Gilad on [0067 and 0070] teaches encrypting the data using fully homomorphic encryption sachem based on public key (i.e. the data at cloud computing component and client component is encrypted using FHE public key));
processing the encrypted input data to generate an encrypted inference output, using the encrypted NN model, for each layer of a plurality of layers of the encrypted NN model, by performing operations comprising (Gilad Fig 9 and text on [0045-0047] teaches the encrypted data (i.e. encrypted input data) is encrypted with an encryption scheme such as fully homomorphic encryption using public key  that allows for computations on the ciphertext to generate encrypted results data (i.e. encrypted inference output as the data is double encrypted at the neural network to generated encrypted result) using encrypted neural network having plurality of layers and computation is performed for each layer of the neural network (i.e. see [0031-0033]). The method further includes performing neural network computations on the encrypted data. The neural network computations are performed using approximations of neural network functions to generate encrypted neural network results data from encrypted data. The method also includes generating encrypted neural network results data using the approximations of neural network functions);
approximating an activation function for the layer of the encrypted NN model into a polynomial (Gilad on [0035-0037 and 41-44] teaches approximating sigmoid function for the degree (i.e. low or high degree polynomial) into a polynomial);
and computing the approximated activation function on the encrypted weighted sum to generate an encrypted layer (Gilad on [0031-0032] teaches computing encrypted layer based on encryption scheme as 
    PNG
    media_image4.png
    62
    212
    media_image4.png
    Greyscale
where Zj is jth unit in the upper layer to compute the encrypted layer Zj a weighted sum 
    PNG
    media_image5.png
    58
    123
    media_image5.png
    Greyscale
 is fed into activation function (i.e. applying activation function));
and sending the generated encrypted inference output to a server system for decryption (Gilad on [0071] teaches the cloud neural network component 930 and the tenant neural network component 940 can communicate the encrypted results data to the cloud computing platform that facilitates forwarding, at 962, the encrypted results data. At 964, the client component (i.e. server in view of [0053 and 0076] a client component can be computing device which may be a server) can receive the encrypted results data and decrypt the data based on the encryption scheme).
	Although Gilad teaches computing weighted sum based on calculating weight at each layer of the neural network (i.e. See Gilad on [0031]), but fails to explicitly teach computing an encrypted weighted sum using encrypted parameters and a previous encrypted layer, the encrypted parameters comprising at least an encrypted weight and an encrypted bias, however Chabanne from analogous art teaches computing [[an encrypted]] weighted sum using [[the encrypted ]] parameters of the encrypted NN model and a previous [[encrypted ]]layer, the [[encrypted]] parameters comprising at least an [[encrypted]] weight and an [[encrypted]] bias ( Chabanne on [page 4 Col 2 para 5] teaches the weight on the connection between the j-th neuron of the (l-1)-th layer and the k-th neuron of the (l-1)-th layer is denoted by 
    PNG
    media_image1.png
    44
    49
    media_image1.png
    Greyscale
  wherein w is weight at the l-th layer the sum of the weight at the layer is calculated as  
    PNG
    media_image2.png
    45
    214
    media_image2.png
    Greyscale
), wherein β is bias at the l-th layer. Hence the weighted sum equals 
    PNG
    media_image3.png
    47
    48
    media_image3.png
    Greyscale
 and is calculated as weight of each neuron of the layer added with bias of each neuron at the layer).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Chabanne into the teaching of Gilad by computing weight sum based on weight at each layer and bias of the layer. One would be motivated to do so in order to improve the overall efficiency of neural network model using convolutional layer when computing weight at each layer of neural network and adding one bias (Chabanne on [page 2 col 1 para 2]).

The combination fails to explicitly teach the encrypted parameters comprising at least an encrypted weight and an encrypted bias, however Rotem from analogous art teaches the encrypted parameters comprising at least an encrypted weight and an encrypted bias (Rotem on [Col 7 line 20-25] teaches the systems described herein may encrypt matrices that represents weight, biases and filters).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Rotem into the combined teaching of Gilad and Chabanne by encrypting weight and bias. One would be motivated to do so in order to improve the overall security of neural networking by protecting the weight and bias at each layer of the neural network from interception by the attacker since the weights are encrypted and may not be able to gain access to the weight metrics by reverse engineering it (Rotem on [Col 1 line 20-30]).
Regarding claim 2 and 11 the combination of Gilad, Chabanne and Rotem teaches all the limitations of claim 1 and 10 respectively, Gilad further teaches wherein before accessing input data the method comprises: receiving the encrypted NN model; and storing the received encrypted NN model (Gilad on [0023] teaches a trained neural network can be placed (i.e. received and stored on computing platform) on cloud computing platform components to perform neural network computations. Neural network computations may specifically be performed to make predication based on user input data. In operation, a user can upload their data to the cloud computing platform and grant the cloud computing platform components full access to the data. Neural network computation can performed using Neural network models that are trained on plaintext or unencrypted data (i.e. neural network model is received and placed on the computing platform before input from user is received).See on [0057] teaches the neural network can be encrypted using public key cryptography).
Regarding claim 3 and 12 the combination of Gilad, Chabanne and Rotem teaches all the limitations of claim 2 and 11 respectively, Gilad further teaches wherein receiving the encrypted NN model includes receiving the FHE public key (Gilad on [0057 and 0067-0068] teaches receiving the public key and the neural network can be encrypted using public key cryptography).
Regarding claim 4 the combination of Gilad, Chabanne and Rotem teaches all the limitations of claim 1 and 10 respectively, Gilad further teaches wherein the encrypted NN model is generated by accessing the parameters for a trained neural network, (Gilad on [0057] teaches encrypting the neural network comprises encrypting access to the neural network based on an encryption scheme. The neural network can be encrypted using public key cryptography).

Rotem further teaches the parameters including at least a matrix of weights and a matrix of biases (Rotem on [Col 7 line 20-25] teaches a matrices that represents weight, biases and filters);
and encrypting the parameters of the trained NN, including encrypting each weight in the matrix of weights and each bias in the matrix of biases to generate the encrypted NN model from the trained neural network (Rotem on [Col 7 line 15-25 and Col 11 line 5-10] teaches encrypting matrices containing weight and biases information to generated encrypted neural network model).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Rotem cited on different portion into the combined teaching of Gilad and Chabanne by encrypting matrices of weight and bias of neural network. One would be motivated to do so in order to improve the overall security of neural networking by protecting the weight and bias at each layer of the neural network from interception by the attacker since the weights are encrypted and may not be able to gain access to the weight metrics by reverse engineering it (Rotem on [Col 1 line 20-30]).

Regarding claim 5 and 14 the combination of Gilad, Chabanne and Rotem teaches all the limitations of claim 4 and 13 respectively, the combination of Gilad, Chabanne and cited portion og Rotem  fails to explicitly teach wherein the encrypted NN model is generated on the server system separate from the computing system and deployed from the server system to the computing system, however Rotem on different section teaches wherein the encrypted NN model is generated on the server system separate from the computing system and deployed from the server system to the computing system (Rotem on [Col 50-55] teaches server 506 may encrypt neural network 508 and server 506 may transmit the encrypted form of neural network 508 to computing device 502 via network 504 (i.e. server deploying the encrypted module to the computing device)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Rotem cited on different portion into the combined teaching of Gilad and Chabanne by deploying the neural network from server system to computing system. One would be motivated to do so in order to improve the overall security of neural networking by protecting the by encrypting the neural network and securely transfer the encrypted neural network to the computing device for performing certain tasks (Rotem on [Col 1 line 20-30]).

Regarding claim 6 and 15 the combination of Gilad, Chabanne and Rotem teaches all the limitations of claim 1 and 10 respectively, Gilad further teaches wherein the generated encrypted inference output is received by the server system and decrypted using a private key associated with the FHE public key and the encrypted NN model (Gilad on [0057 and 0070-0071] teaches the cloud neural network component 930 and the tenant neural network component 940 can communicate the encrypted results data (i.e. encrypted inference output) to the cloud computing platform that facilitates forwarding, at 962, the encrypted results data. At 964, the client component (i.e. server in view of [0053 and 0076] a client component can be computing device which may be a server) can receive the encrypted results data and decrypt the data based on the encryption scheme used to encrypt the data using private key associated with public key).
Regarding claim 8 the combination of Gilad, Chabanne and Rotem teaches all the limitations of claim 1 above, Chabanne further teaches wherein the plurality of layers comprises at least one of a fully connected layer, a convolutional layer, and a pooling layer (Chabanne on [page 4 col 2 3rd last para] teaches plurality of layers comprising convolution layer, activation layer and pooling layer).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Chabanne into the teaching of Gilad by having fully connected, convolutional and pooling layer of neural network. One would be motivated to do so in order to improve the overall efficiency of neural network model using convolutional layer when computing weight at each layer of neural network and adding one bias (Chabanne on [page 2 col 1 para 2]).

Regarding claim 9 and 17 the combination of Gilad, Chabanne and Rotem teaches all the limitations of claim 1 and 10 respectively, Gilad further teaches wherein the plurality of layers comprise hidden layers and an output layer (Gilad on [0020] teaches a neural network consists of an input layer which represents features, and an output layer which represents labels and several hidden layers).

Regarding claim 18 Gilad teaches A system comprising (Gilad on [0003] teaches system and method for performing neural network computation);
a memory that stores instructions; and one or more processors configured by the instructions to perform operations comprising (Gilad on [0052 and 0067] teaches memory storing instructions executed by a processor of a system); 
generating fully homomorphic encryption (FHE) key pair comprising a FHE public key and private key (Gilad on [0056 and 0069] teaches generating public-private key pair for encryption and decryption based on fully homomorphic encryption scheme);
deploying the encrypted NN model to a remote system with the FHE public key (Gilad on [0023 and 0060] teaches a trained neural network can be placed (i.e. deployed on remote cloud computing platform [0075]) along with public key on cloud computing platform components to perform neural network computations. See on [0057] teaches the neural network can be encrypted using public key cryptography);
wherein input data is encrypted using the FHE public key associated with the encrypted NN model to generate encrypted input data and the encrypted input data is processed to generate an encrypted inference output, using the encrypted NN model, for each level of a plurality of levels of the encrypted NN model, by performing operations comprising (Gilad Fig 9 and text on [0045-0047] teaches the encrypted data (i.e. encrypted input data) is encrypted with an encryption scheme such as fully homomorphic encryption using public key  that allows for computations on the ciphertext to generate encrypted results data (i.e. encrypted inference output as the data is double encrypted at the neural network to generated encrypted result) using encrypted neural network having plurality of layers and computation is performed for each layer of the neural network (i.e. see [0031-0033]). The method further includes performing neural network computations on the encrypted data. The neural network computations are performed using approximations of neural network functions to generate encrypted neural network results data from encrypted data. The method also includes generating encrypted neural network results data using the approximations of neural network functions);
approximating an activation function for the layer of the encrypted NN model into a polynomial (Gilad on [0035-0037 and 41-44] teaches approximating sigmoid function for the degree (i.e. low or high degree polynomial) into a polynomial); 
and computing the approximated activation function on the encrypted weighted sum to generate an encrypted layer (Gilad on [0031-0032] teaches computing encrypted layer based on encryption scheme as 
    PNG
    media_image4.png
    62
    212
    media_image4.png
    Greyscale
where Zj is jth unit in the upper layer to compute the encrypted layer Zj a weighted sum 
    PNG
    media_image5.png
    58
    123
    media_image5.png
    Greyscale
 is fed into activation function (i.e. applying activation function));
 receiving the encrypted inference from the remote system; and decrypting the encrypted inference using the private key associated with encrypted NN model (Gilad on [0070-0071] teaches the cloud neural network component 930 and the tenant neural network component 940 can communicate the encrypted results data to the cloud computing platform that facilitates forwarding, at 962, the encrypted results data. At 964, the client component (i.e. server in view of [0053 and 0076] a client component can be computing device which may be a server) can receive the encrypted results data and decrypt the data based on the encryption scheme privet key).
Although Gilad teaches computing weighted sum based on calculating weight at each layer of the neural network (i.e. See Gilad on [0031]), but fails to explicitly teach computing an encrypted weighted sum using encrypted parameters and a previous encrypted layer, the encrypted parameters comprising at least an encrypted weight and an encrypted bias, however Chabanne from analogous art teaches computing [[an encrypted]] weighted sum using [[the encrypted ]] parameters of the encrypted NN model and a previous [[encrypted ]]layer, the [[encrypted]] parameters comprising at least an [[encrypted]] weight and an [[encrypted]] bias ( Chabanne on [page 4 Col 2 para 5] teaches the weight on the connection between the j-th neuron of the (l-1)-th layer and the k-th neuron of the (l-1)-th layer is denoted by 
    PNG
    media_image1.png
    44
    49
    media_image1.png
    Greyscale
  wherein w is weight at the l-th layer the sum of the weight at the layer is calculated as  
    PNG
    media_image2.png
    45
    214
    media_image2.png
    Greyscale
), wherein β is bias at the l-th layer. Hence the weighted sum equals 
    PNG
    media_image3.png
    47
    48
    media_image3.png
    Greyscale
 and is calculated as weight of each neuron of the layer added with bias of each neuron at the layer).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Chabanne into the teaching of Gilad by computing weight sum based on weight at each layer and bias of the layer. One would be motivated to do so in order to improve the overall efficiency of neural network model using convolutional layer when computing weight at each layer of neural network and adding one bias (Chabanne on [page 2 col 1 para 2]).
	The combination fails to explicitly teach accessing parameters for a trained neural network (NN), the parameters comprising at least a matrix of weights and a matrix of biases; 34Atty. Dkt. No. 2058.CO1US1Client Ref. No. 180204US01encrypting each weight in the matrix of weights and each bias in the matrix of biases to generate an encrypted NN model for the trained NN; deploying the encrypted NN model to a remote system with the public key, however Rotem from analogous art teaches accessing parameters for a trained neural network (NN), the parameters comprising at least a matrix of weights and a matrix of biases (Rotem on [Col 7 line 20-25 and Col 8 line 40-50] teaches a matrices that represents weight, biases and filters as a parameter for neural network. See also [Col 10 line 1-5] teaches parameters such as weight bias are stored for trained neural network);
 34Atty. Dkt. No. 2058.CO1US1Client Ref. No. 180204US01encrypting each weight in the matrix of weights and each bias in the matrix of biases to generate an encrypted NN model for the trained NN (Rotem on [Col 7 line 15-25 and Col 11 line 5-10] teaches encrypting matrices containing weight and biases information to generated encrypted neural network model).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Rotem into the combined teaching of Gilad and Chabanne by encrypting weight and bias. One would be motivated to do so in order to improve the overall security of neural networking by protecting the weight and bias at each layer of the neural network from interception by the attacker since the weights are encrypted and may not be able to gain access to the weight metrics by reverse engineering it (Rotem on [Col 1 line 20-30]).
Regarding claim 19 the combination of Gilad, Chabanne and Rotem teaches all the limitations of claim 18 above, Gilad further teaches storing the encrypted NN model together with the key pair in one or more databases (Gilad on [0023, 0060 0068-0070] teaches a trained neural network can be placed (i.e. stored on remote cloud computing platform having memory) along with public key private key pair).
Regarding claim 20 the combination of Gilad, Chabanne and Rotem teaches all the limitations of claim 18 above, Chabanne further teaches wherein the trained NN network is a deep convolutional neural network (Chabanne on [page 12 col 2 para 1] teaches a deep CNN).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Chabanne into the teaching of Gilad by having trained neural network as deep convolutional neural network. One would be motivated to do so in order to improve the overall efficiency of deep neural network model corresponding to privacy preserving of neural network using convolutional layer when computing weight at each layer of neural network (Chabanne on [page 2 col 1 para 2]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over GILAD-BACHRACH et al (hereinafter Gilad) (WO2016118206) in view of Chabanne et al (hereinafter Chabanne) (Privacy-preserving classification on deep neural network i.e. provided in IDS) in view of Rotem et al (hereinafter Rotem) (US 10719613) in view of McCormick et al (hereinafter McCormick) (US 20160155048) and further in view of Ng et al (hereinafter Ng) (US 20190114538).

Regarding claim 7 the combination of Gilad, Chabanne and Rotem teaches all the limitations of claim 1 above, the combination fails to explicitly teach wherein the generated encrypted inference output is sent with an identifier associated with the encrypted NN model,  however McCormick from analogous art teaches wherein the generated encrypted inference output is sent with an identifier associated with the encrypted NN model (McCormick on [0102] teaches the results that are collected from each neural network chip 100 includes the result data, the Unique ID of the neuron containing the result, and the Unique ID of the neural network chip 100 that contains the neuron).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of McCormick into the combined teaching of Gilad, Chabanne and Rotem by sending the output data along with NN identifier. One would be motivated to do so in order to identify the neural network based on unique ID associated with neural network (McCormick on [0002]).
The combination of Gilad, Chabanne, Rotem and McCormick fails to explicitly teach the identifier is used to determine a private key associated with the encrypted NN model corresponding to the identifier, however Ng from analogous art teaches the identifier is used to determine a private key associated with the encrypted NN model corresponding to the identifier (Ng on [0048-0049 and 0077] teaches key value associated with neural network and identifier provided by the machine learning model i.e. key can be identified based on the identifier since its associated with the identifier).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Ng into the combined teaching of Gilad, Chabanne, Rotem and McCormick by identifying a key value based on identifier corresponding to the neural network. One would be motivated to do so in order to process neural network based on key identified by the identifier associated with neural network (Ng on [0004-0006]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD W REZA/               Primary Examiner, Art Unit 2436                                                                                                                                                                                         



/MOEEN KHAN/               Examiner, Art Unit 2436